           Case 1:19-cv-03184-RHW                    ECF No. 15          filed 03/25/21     PageID.626 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                               FILED IN THE
                                                                                                                U.S. DISTRICT COURT
                                                                                                          EASTERN DISTRICT OF WASHINGTON
                                                                  for the_
                                                     Eastern District of Washington
                                                                                                              Mar 25, 2021
            SAMANTHA T., O/B/O DAVID C.,
                                                                                                               SEAN F. MCAVOY, CLERK

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-CV-03184-RHW
                                                                     )
  ANDREW M. SAUL, COMMISSIONER OF SOCIAL
                SECURITY,                                            )

                            Defendant

                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 11, is GRANTED, in part. Defendant’s Motion for Summary
’
              Judgment, ECF No. 12, is DENIED. Judgment is entered in favor of the Plaintiff.




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                               Robert H. Whaley                              on motions for
      summary judgment.


Date: March 25, 2021                                                        CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Virginia Reisenauer
                                                                                          (By) Deputy Clerk

                                                                             Virginia Reisenauer
